In an action to recover damages for personal injuries, the defendants Patricia Schmitt and Anthony J. Schmitt, Jr., appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated November 22, 1996, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents appearing separately and filing separate briefs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
This action arises from a collision on the Belt Parkway in which a vehicle driven by the appellant Anthony J. Schmitt, Jr. (hereinafter Anthony Schmitt), and owned by the appellant Patricia Schmitt was struck in the rear by an automobile operated by the defendant Noel Escobar Rodriguez. The plaintiff was a passenger in the vehicle operated by Rodriguez. According to the parties’ deposition testimony, Anthony Schmitt was forced to brake suddenly when the automobile ahead of him came to a sudden stop. The plaintiff indicated that “all of the cars started braking” because the traffic on the parkway became heavy. Although Anthony Schmitt was able to stop safely and avoid striking the vehicle in front of him, Rodriguez struck the rear end of Anthony Schmitt’s stopped vehicle, causing his vehicle to collide with the vehicle ahead of him.
The evidence in this case demonstrates no basis for imposing liability on the appellants (see, Collazo v Lewis, 210 AD2d 451). Since the plaintiff and the defendants Noel Escobar Rodriguez and Rina Escobar failed to come forward with evidence sufficient to raise a question of fact regarding the appellants’ negligence, the Supreme Court erred in denying the appellants’ motion for summary judgment (see, Barba v Best Sec. Corp., 235 AD2d 381; Leal v Wolff, 224 AD2d 392). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.